 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into
effective as of the 14th day of September, 2007 (the “Effective Date”) by and
between T-3 Energy Services, Inc., a Delaware corporation (“Employer”) and Gus
D. Halas (“Employee”).

1.   Term.

     The term of Employee’s employment under this Agreement shall commence as of
the Effective Date first set forth above and shall expire on the day prior to
the third (3rd) anniversary of the Effective Date (collectively, the “Term of
Employment”). Notwithstanding the foregoing definition of “Term of Employment”,
Employee’s employment may be sooner terminated as hereinafter provided, and if
so terminated, the Term of Employment shall expire as of the effective date of
such termination and all references herein to the “Term of Employment” shall
mean the original term as so shortened, except as otherwise expressly provided
herein.
     In the event that Employee continues to provide services to Employer after
the conclusion of the Term of Employment (including any extensions thereto
pursuant to Section 3 below), or any company owned or controlled by Employer
(individually the “Company” and collectively the “Companies”) after the
conclusion of the Term of Employment, this Agreement shall terminate, subject to
the obligations of confidentiality set forth in Section 3 below, the survival
provisions set forth in Section 10 [Release and Satisfaction] below, and
Employee shall be an “employee at will” from that time forth subject to the
terms and conditions of employment specified by Employer for all of its
employees at will.

2.   Duties and Reporting Relationship.   (a)   Employee agrees to serve
Employer as Chairman, President and Chief Executive Officer of Employer and in
such other executive capacities as may be requested from time to time by the
Board of Directors of Employer (the “Board”), or a duly authorized committee
thereof, and Employee’s authority shall at all times remain subject to the
authority of the Board.   (b)   Employee shall have all of the powers,
authority, duties and responsibilities usually incident to the position and role
of Chairman, President and Chief Executive Officer and shall perform such other
reasonable duties, consistent with such position.   (c)   During the Term of
Employment, Employee shall devote himself to a full time schedule of work on
behalf of Employer and shall use his best efforts to advance the business and
welfare of Employer, and Employee will not engage in any other employment or
board activities for any direct or indirect remuneration without the prior
written consent of the Board. At all times while Employee is employed by
Employer, Employee shall abide by any written Company policies which are
presented to Employee.

-1-



--------------------------------------------------------------------------------



 



3.   Confidential Information and Covenants Not to Compete.   3.1   Confidential
Information.

  (i)   In consideration of the benefits received by Employee under this
Agreement which he otherwise would not have had but for his entry into this
Agreement, Employee hereby agrees that at all times while Employee is employed
by Employer, whether during the Term of Employment or thereafter if Employee
becomes an employee at will, and thereafter, he will not, without the written
consent of Employer, disclose to any person, enterprise, entity or association
or otherwise use or exploit for himself or others any “Confidential
Information”.     (ii)   The term “Confidential Information” shall mean all
proprietary or confidential information or knowledge of or regarding Employer,
its Affiliates, venturers or shareholders, whether of a technical, operational,
economic, or other nature, and including any trade secrets (including customer
lists, identities, and contacts and Company pricing information, know-how,
formulas, patterns, inventions, engineering records or data, interpretive or
analytical information or data, drilling logs, operating agreements and related
records, records of research, proposals, manuals, compilations, programs,
devices, methods, processes, techniques, processes, budgets or other financial
information, and any other records or information that derive independent
economic value, actual or potential, from not being generally known to and not
being readily ascertained by proper means by persons other than the holders,
licensees, or other authorized holders thereof who can obtain economic value
from its disclosure or use.)     (iii)   Notwithstanding the foregoing, Employee
may utilize Confidential Information to the extent required by his performance
of assigned duties for Employer or which:

  (A)   was known to Employee or the public prior to disclosure to Employee in
the course of his employment by Employer,     (B)   becomes generally known to
the public through no fault of Employee or others owing duties of trust or
confidentiality to Employee,     (C)   is lawfully obtained by Employee from
another source not under obligation to Employer or any of the Companies
regarding disclosure of such information or technology, or     (D)   is
developed after the Term of Employment and independently by Employee or his
agents without access to or reliance on any Confidential Information.

-2-



--------------------------------------------------------------------------------



 



3.2   Return of Confidential Information.       Upon termination of employment
with Employer, whether during the Term of Employment or thereafter if employee
becomes an employee at will, Employee will deliver to Employer all tangible
displays and repositories of Confidential Information including without
limitation trade secrets and other materials or records or writings of any other
type (including any copies thereof) made, used or obtained by Employee in
connection with his employment by Employer or its predecessor in interest prior
to or subsequent to the execution of this Agreement. Employee agrees that all
inventions, improvements in any of the Companies’ methods of conducting their
businesses or innovations (in each case, including, by way of expansion and not
limitation, policies, procedures, products, improvements, software, ideas and
discoveries, whether or not patentable or copyrightable) conceived or made by
him during any time of his employment by Employer prior to or subsequent to the
execution of this Agreement belong to the Employer or any other of the Companies
and to the extent Employee participated in the creation of any of the foregoing
he did so on a work for hire basis. Upon termination of his Employment with
Employer, Employee shall promptly disclose such inventions, improvements or
innovations to the Board and perform all actions reasonably requested by the
Board to establish and confirm such ownership by Employer or any other of the
Companies and to protect the intellectual property of Employer and the Companies
contained therein or represented thereby.   3.3   Covenant Not to Compete.      
Employee hereby agrees that:

  (i)   During the Term of Employment and until the later of (a) the first (1st)
anniversary of the date of termination of Employee’s employment whether by
Employee’s resignation or by Employer’s termination of the relationship, and
(b) such time as Employee is no longer receiving any payments from Employer
pursuant to this Agreement (and as a condition to Employee receiving any such
payments) (collectively, the “Non-Compete Period”), Employee shall not within
the states of Texas, Louisiana and Wyoming, and Canada and Mexico (i) perform
any duties similar in nature to the duties performed by Employee for any of the
Companies for any competitor of any of the Companies, whether as an employee,
officer, principal, member, advisor, agent, partner, director, stockholder,
owner, or consultation of such competitor, and for purposes of this Agreement,
“competitor” means any entity engaged in the business of manufacture,
remanufacture, sale and distribution of same or similar oilfield products and
services to customers in the drilling and completion of new oil and gas wells,
the work-over of existing wells and (ii) compete against any acquisition or
development of any line of business, property, or project on which the Companies
are then involved or which has been worked on or evaluated by Employee as part
of his services for Employer during the preceding twelve (12) months and which
are still being worked with or evaluated by Employer or any of the Companies.

-3-



--------------------------------------------------------------------------------



 



  (ii)   With respect to the preceding paragraph, Employee shall not be deemed
to be an owner of a competitor of Employer or any of the Companies where
Employee’s ownership interest is less than one percent (1%) of the outstanding
stock or membership units of a company whose securities are listed on a national
exchange or quoted on the NASDAQ National Market System     (iii)   During the
Term of Employment and during the Non-Compete Period, and as a condition to
Employee receiving any payments from Employer pursuant to this Agreement to
which Employee otherwise would not have been entitled after Employee is no
longer employed by Employer, Employee shall not:

  (A)   solicit or employ any person for employment by Employee or Employee’s
employer if such person is (i) employed by Employer or any of the Companies at
that time, or (ii) who has left the employment of any of the Companies for sixty
(60) days or less, for any employment position or investment opportunity where
such position or opportunity would either interfere with or compete against the
activities or businesses of Employer or any of the Companies.     (B)  
otherwise induce any person to discontinue his or her employment with Employer
or any of the Companies.     (C)   request any present or future customer or
supplier of Employer or any of the Companies to curtail or cancel its business
with Employer or any of the Companies, or     (D)   unless otherwise required by
law, disclose to any person, firm or corporation any details of organization or
business affairs of Employer or any of the Companies, any names of past or
present customers of Employer or any of the Companies or any other non-public
information concerning Employer or any of the Companies.

  (iv)   Employee understands that the provisions of Sections 3.1, 3.2 and 3.3
may limit his ability to earn a livelihood in a business similar to the business
of Employer and the Companies, but as an executive officer of Employer and
certain of the Companies, he nevertheless agrees and hereby acknowledges that:

  (A)   such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of Employer and the Companies;
    (B)   such provisions contain reasonable limitations as to time and scope of
activity to be restrained; and

-4-



--------------------------------------------------------------------------------



 



  (C)   the consideration provided hereunder, including without limitation of
any amounts or benefits contemplated to be provided to Employee hereunder
following Employee’s termination of employment other than for cause or by
Employee’s resignation, is sufficient to compensate Employee for the
restrictions contained in Sections 3.1, 3.2, or 3.3 hereof.

  (v)   In consideration of the foregoing, and in light of Employee’s education,
skills, and abilities, Employee agrees that he will not assert that, and it
should not be considered that, any provisions of Sections 3.1, 3.2, or 3.3
hereof are otherwise void, voidable, or unenforceable or should be voided or
held unenforceable.     (vi)   The unenforceability of any specific covenant
shall not affect the provisions of any other covenant. If it is judicially
determined that any provision of this Section 3.3 or any part thereof is
unenforceable under applicable law(s) (statute, common law, or otherwise), then
the unenforceable portion shall be deemed to be modified to the extent necessary
to render it enforceable, while leaving the remaining portions intact. Employee
and the Employer further agree that in the event the said non-competition
covenants should be held by any court or other constituted legal authority to be
effective in any particular area or jurisdiction only if said covenant is
modified to limit its duration or scope, then the parties shall thereupon
consider such non-competition covenants to be amended and modified with respect
to that particular area or jurisdiction so as to comply with the order of any
such court or other constituted legal authority, and, as to all other
jurisdictions or political subdivisions thereof, the said non-competition
covenant shall remain in full force and effect as originally written.         By
agreeing to this contractual modification prospectively at this time, the
parties intend to make Section 3.3 enforceable under the law(s) of all
applicable states so that the entire agreement not to compete or to solicit and
any other provisions of this Agreement as prospectively modified shall remain in
full force and effect and shall not be rendered void or illegal. Thus, if for
any reason, the Agreement should be found to be unenforceable in one
jurisdiction, the separate and severable covenants of Section 3.3 covering the
other jurisdictions will remain in full force and effect.     (vii)   For the
purposes of this Section 3, the business of the Employer is described as
follows: Employer engages in the manufacture, remanufacture, sale and
distribution of oilfield products and services to the oil and gas industry.
Employer provides products and services through facilities located throughout
North America and internationally (the “Business”).

3.4   Executive Nature of Employment.       Employee acknowledges and agrees
that his duties with Employer are of an executive nature and that he is a member
of Employer’s management group.

-5-



--------------------------------------------------------------------------------



 



    Employee agrees that the remedy at law for any breach by him of any of the
covenants and agreements set forth in this Section 3 will be inadequate and that
in the event of any such breach, Employer may, in addition to the other remedies
which may be available to it at law, obtain injunctive relief prohibiting
Employee (together with all those persons associated with him) from the breach
of such covenants and agreements.   3.5   Consideration.       Each of the
covenants of this Section 3 are given by Employee as part of the consideration
for this Agreement and as an inducement to Employer to enter into this Agreement
and accept the obligations hereunder.   3.6   Application to Subsidiaries      
For purposes of this Section 3 and of Section 2 hereof, the term “Employer”
shall include Employer and any and all of Employer’s subsidiaries or ventures,
or any affiliates of Employer (as such term is defined under the Securities Act
of 1933), whether currently existing or hereafter formed.   3.7   Assignment of
Intellectual Property Rights.       Employee agrees that all ideas, concepts,
processes, discoveries, devices, machines, tools, materials, designs,
improvements, inventions, computer software and other things of value
(hereinafter collectively referred to as “intangible rights”), whether
patentable or not, which are conceived, made, invented or suggested either by
him alone or in collaboration with others while employed by Employer and
relating to the “Business” (as defined above) and whether or not during regular
working hours, shall be promptly disclosed in writing to Employer and shall be
the sole and exclusive property of Employer. Employee hereby assigns all of his
right, title and interest in and to all such intangible rights and to any trade
secrets developed by Employee from and after the Hire Date to Employer and its
successors or assigns. Employee further agrees to execute, from time to time
upon the request of Employer, such documentation as may be required by Employer
to confirm Employee’s intent to so assign and transfer such rights and property,
including such rights and property which may not presently exist but which may
exist at a later date.       In the event that any of said intangible rights
shall be deemed by Employer to be patentable or otherwise registerable under any
Federal, state or foreign law, Employee further agrees that at the expense of
Employer, he will execute all documents and do all things necessary, advisable
or proper to obtain patents therefor or registration thereof, and to vest in
Employer full title thereto.   4.   Base Salary and Benefits.

  4.1.   Base Salary.         During the Term of Employment, Employer shall pay
Employee a salary at the rate of Five Hundred Thousand Dollars ($500,000) per
annum payable in equal installments at least as frequently as semi-monthly and

-6-



--------------------------------------------------------------------------------



 



      subject to payroll deductions as may be necessary or customary in respect
of Employer’s salaried employees in general. Such salary shall be subject to
adjustment under the Employer’s periodic compensation review procedure which
shall take into account such factors as job responsibilities, performance and
cost of living considerations. In no event shall such salary be adjusted to less
than initial amount set forth above.     4.2.   Vacations.         During the
Term of Employment, Employee shall be entitled to vacation of the greater of
four (4) weeks or the amount of time provided under the vacation policy
applicable to employees of Employer generally, as amended from time to time.    
4.3   Annual Bonus.         From the Effective Date through the Term of
Employment, Employee will be eligible for an Annual Bonus to be awarded, if at
all, based on the achievement of performance goals (the “Target Annual Goals”)
established annually by the Board or a committee thereof, in consultation with
Employee. The Annual Bonus payable to Employee for each fiscal year during the
Term of Employment shall be equal to a bonus target of one hundred percent
(100%) of Employee’s base salary, with a maximum of one hundred fifty percent
(150%) of Employee’s base salary. Once 115% of the Target Annual Goal has been
achieved Employee is entitled to an Annual Bonus payment of 150% of his base
salary.

-7-



--------------------------------------------------------------------------------



 



  4.4   401(k) Savings and Retirement Plan.         Employee will be entitled to
participate in Employer’s 401(k) Savings and Retirement Plan, applicable to
employees of Employer generally.     4.5   Option Grant.         In accordance
with the terms of Employer’s 2002 Stock Incentive Plan, Employer shall promptly
deliver to Employee after the execution and delivery of this Agreement, stock
options to purchase 30,000 shares of Employer’s stock at a strike price equal to
the fair market of Employer’s common stock on the date of grant. Additionally,
Employer shall grant to Employee on the first and second anniversary of the
Effective Date and during the Term of Employment, subsequent stock option grants
of 30,000 shares of Employers stock at a strike price equal to the fair market
of Employer’s common stock on the date of grant. The stock options granted
pursuant to this option grant shall vest one-third (1/3rd) on the first
anniversary of the Effective Date and each year thereafter in 1/3rd increments
for a period of three years, conditioned on Employee’s continued employment with
Employer. It is further clarified that pursuant to this option grant, Employer
is granting Employee a total of three (3) option grants of 30,000 shares per
grant during the Term of Employment whereby said options that shall vest
according to the above referenced vesting schedule.     4.6   Restricted Stock
Grant.         Employee shall receive restricted stock grants of 10,000 shares
upon the execution and delivery of this Agreement and additional restricted
stock grants of 10,000 shares on the first and second anniversary of the
Effective Date and during the Term of Employment. The restricted stock grants
shall be issued pursuant to Employer’s restricted stock award agreement. It is
further clarified that pursuant to this restricted stock grant, Employer is
granting Employee a total of three (3) restricted stock grants of 10,000 shares
per grant during the Term of Employment, and said restricted stock grant shall
be subject to the same vesting schedule as defined in Section 4.5.     4.7  
Medical Insurance and Other Benefits.         During the Term of Employment,
Employer shall furnish Employee with such medical, hospital, and life insurance
as is furnished to employees of Employer generally, as amended from time to
time. Employee also shall be entitled to participate in all other benefit
programs which are maintained by Employer and available to its executive
officers generally and under the same terms as available to Employer’s executive
officers generally. Employee acknowledges that he shall have no vested rights
under or in respect of his participation in any such program except as expressly
provided under the terms thereof.

-8-



--------------------------------------------------------------------------------



 



  4.8   Automobile.         Employer shall provide Employee with an automobile
allowance in an amount of $1,000 per month (which includes appropriate gross-up
calculations).     4.9   Dues.         Employer shall reimburse Employee for all
dues and assessments paid by Employee to a country club, not to exceed Five
Hundred Dollars ($500) per month, though the Term of Employment; provided,
however, that such country club (a) is located within the Houston, Texas
metropolitan area, and (b) does not exclude persons from its membership or
guests of members on the basis of race, gender, or religious beliefs.

5.   Expenses.       Employer will pay or reimburse Employee for such reasonable
travel, entertainment, use of a cellular phone, or other expenses as he may
reasonably incur during the Term of Employment in the performance of his duties
hereunder, but only to the extent that Employee shall furnish Employer with such
evidence that such expenses were incurred as Employer may from time to time
reasonably require or request in accordance with its policies.   6.   Death or
Total Disability of Employee.       If Employee dies or becomes totally disabled
during the Term of Employment, the Term of Employment shall automatically
terminate and Employer’s obligation to compensate Employee under this Agreement
shall in all respects cease, except that Employer shall pay Employee, within
thirty (30) days of such death or disability (or sooner if required by law), an
amount equal to the base compensation accrued and unpaid (“Accrued
Compensation”) as of the time of such death or disability and Employee shall be
entitled to such other benefits provided for under Section 4 which have accrued
and have not been forfeited as of the time of such death or disability when and
if provided to be paid pursuant to the terms of any applicable Employer plans or
programs, including without limitation the then-accrued portion of the
Employee’s annual bonus for the current year that is otherwise projected to be
payable (based on current operating results) in the event Employee were to have
remained employed through the normal payment date of such bonus (“Accrued
Benefits”). For purposes of this Section, Employee shall reasonably be deemed
“totally disabled” as of the time the Board shall find, on the basis of medical
evidence satisfactory to the Board, that, as a result of a mental or physical
condition, Employee is unable to perform his normal duties of employment
hereunder or is prevented from engaging in the same level of performance as he
engaged in prior to the onset of such condition, giving effect to any reasonable
accommodations which can be made by Employer, and that such disability is likely
to continue for a substantial period of time. Notwithstanding the foregoing, it
is agreed that Employer’s obligation to make the payments contemplated by this
Section is subject to Employee’s compliance with the provisions of Section 3 of
this Agreement.

-9-



--------------------------------------------------------------------------------



 



7.   Termination for Good Cause.       Employee’s employment may be terminated
by Employer for “Good Cause”, as described below. Upon such termination,
Employer’s obligation to compensate Employee shall in all respects cease, except
that Employer shall pay Employee, within thirty (30) days of such termination
(or sooner if required by law), any Accrued Compensation as of the time of such
termination and Employee shall be entitled to any Accrued Benefits as of the
time of such termination when and if provided to be paid by the applicable
program or plan. The term “Good Cause” includes, but is not limited to any one
or more of the following occurrences:

  (a)   Employee’s breach of any of the covenants contained in Section 3 of this
Agreement;     (b)   Employee’s conviction of a felony punishable by
imprisonment;     (c)   Employee’s commission of an act of fraud with respect to
the business and affairs of Employer or its customers, whether prior or
subsequent to the date hereof upon Employer or the Companies or any of their
subsidiaries, ventures or affiliates;     (d)   Employee’s willful failure or
refusal to perform his duties as required by this Agreement, provided that, the
termination of Employee’s employment pursuant to this subparagraph (d) shall not
constitute valid termination for Good Cause unless Employee shall first have
received written notice from the Board stating with specificity the nature of
such failure or refusal in the performance of duties and affording Employee at
least fifteen (15) days to correct the act or omission complained of;     (e)  
Gross negligence, theft of Employer’s or its Affiliates’ property, or the theft
of any property of any customers or suppliers, material violation by Employee of
any duty of loyalty to Employer, or any other material misconduct on the part of
Employee which results in or could cause a material financial loss by Employer;
or     (f)   Material violation of any written employee policy promulgated by
Employer or its Affiliate and applicable to Employee, as in effect at that time,
including, without limitation, the receipt of any kick-back or side payment from
any customer, supplier or vendor; provided, however, any such material violation
must be listed in the employee policy as a termination for Good Cause violation.

    Notwithstanding the foregoing, and except as provided below, termination of
Employee’s employment by resignation shall be deemed a termination for Good
Cause and shall be effective as of the effective date of such resignation, but
acceptance of such resignation by Employer shall not be deemed a waiver of any
right of Employer or the Companies under this Agreement. If Employee,
(i) through action of the Employer (a) ceases to hold the title of Chairman,
President or Chief Executive Officer, (b) ceases to report directly to the
Board, (c) experiences a circumstance in which any significant business function
of Employer for which Employee has primary responsibility becomes the

-10-



--------------------------------------------------------------------------------



 



    responsibility of any individual who does not report directly or indirectly
to Employee, or (d) has been transferred to any place other than the Houston,
Texas metropolitan area (unless such cessation or transfer is the result of
events which would otherwise entitle Employer to terminate Employee for good
cause under this Section 7, and (ii) resigns from Employer within sixty
(60) days of such event, then Employee’s resignation under such circumstances
shall be deemed a termination other than for good cause and have the effect set
forth in Section 9 below (herein, a “Constructive Termination”). For purposes of
clarification, if Employer delegates to any individual responsibility for any
significant business function, which prior to such delegation, was the direct
responsibility of Employee, such delegation shall not be a Constructive
Termination so long as such delegate continues to report directly or indirectly
to Employee. In addition, and notwithstanding anything in this Section to the
contrary, neither of the following shall be deemed a Constructive Termination
(i) any reporting directly to the Board or a committee thereof by the Employer’s
chief financial officer, chief legal officer or other employees, that is either
customary or required by applicable law, or (ii) any activities by, or
delegation of responsibility to, the Chairman of the Board. Further, it is
understood that Employer’s obligation to make any payments contemplated by this
Agreement (other than any payments required by law upon termination of
employment which must be made absent the existence of this Agreement) is subject
to Employee’s compliance with the provisions of Section 3 of this Agreement.

8.   Change of Control.   (a)   A “Change of Control” shall mean the closing of
a transaction or series of transactions in which either:

  (i)   more than fifty percent (50%) of the voting power of Employer or,    
(ii)   all or substantially all of the assets of Employer

    are transferred to a party that was not a significant stockholder, member,
or partner in the Employer or any of its Companies prior to such transaction or
series of transactions.   (b)   Upon the occurrence of a Change of Control (as
defined herein), all stock options to purchase shares of Employer’s common stock
and all restricted stock grants shall fully vest notwithstanding any vesting
schedule based on the expiration of time contained in such stock option or
restricted stock grant.   (c)   Upon the occurrence of a Change of Control (as
defined herein), Employer shall promptly pay to Employee an amount equal to
three (3) times Employee’s annual base pay and bonus. The bonus payment shall be
equal to the average annual bonus pay for the prior two fiscal years of
employment.   9.   Other Termination.       Employer may terminate Employee’s
employment hereunder at any time for any reason other than those referred to
above as good cause or for not reason at all, and Employer’s obligation to
compensate Employee under this Agreement shall

-11-



--------------------------------------------------------------------------------



 



    in all respects cease upon such termination, except, that (a) Employer shall
pay Employee, within thirty (30) days of such termination, (i) any Accrued
Compensation as of the time of such termination and (ii) the amount equal to the
unvested portion of employer contributions credited to Employee’s account under
Employer’s 401(k) plan determined as of Employee’s actual date of termination
that will be forfeited as a result of such termination, (b) Employee shall be
entitled to any Accrued Benefits as of the time of such termination when and if
provided to be paid by the applicable program or plan; (c) Employer shall pay
Employee an amount equal to three times Employee’s annual base pay and bonus as
referenced in Section 8 (c); provided however, in the event Employer makes or
has made the payment described in Section 8 hereof, Employee shall not be
entitled to the severance payment described in this subsection (c); and (d) all
stock options to purchase shares of Employer’s common stock and all restricted
stock grants shall fully vest notwithstanding any vesting schedule based on the
expiration of time contained in such stock option or restricted stock grant.
Except as may be required by state or federal law, Employee shall not be
entitled to any other compensation or benefits whatsoever if Employee’s
employment is terminated pursuant to this paragraph.
  10.   Release and Satisfaction.   (a)   Unless precluded by state or Federal
law, with respect to Employee, his heirs, executors, legal representatives,
successors and assigns, each payment by Employer of the amounts and benefits
provided under Section 6, 7 or 9, hereof shall release, relinquish and forever
discharge Employer and any director, officer, employee, shareholder, agent or
Affiliate of Employer of and from any and all claims, damages, losses, costs,
expenses, liabilities, or obligations, whether known or unknown which relate to
facts or events occurring prior to each payment under Section 6, 7 or 9, (other
than any such claims, damages, losses, costs, expenses, liabilities, or
obligations arising prior to the termination of Employee’s employment and
(i) covered by any written indemnification arrangement of Employer with respect
to Employee, (ii) arising under any written employee benefit plan or
arrangement, whether or not tax-qualified, covering Employee, or (iii)
constituting a statutory right that is not waivable by a party to this
Agreement), which Employee has incurred or suffered or may incur or suffer as a
result of Employee’s employment by Employer or the termination of such
employment.   (b)   Any termination of Employee’s employment and any expiration
of the Term of Employment under this Agreement shall not affect the continuing
operation and effect of Section 3 or this Section 10, both of which shall
survive and continue in full force and effect with respect to each of the
parties and their respective heirs, executors, personal representatives,
successors or permitted assigns. Nothing in Section 10 shall be deemed to
operate or shall operate as a release, settlement or discharge of any liability
of Employee to Employer or others from any act or omission by Employee
enumerated in Section 7 hereof as a possible basis for termination of Employee’s
employment for Good Cause.

-12-



--------------------------------------------------------------------------------



 



11.   Miscellaneous.

  11.1.   Severability.         If any of the provisions of this Agreement shall
otherwise contravene or be invalid under the laws of any state or other
jurisdiction where it is applicable but for such contravention or invalidity,
such contravention or invalidity shall not invalidate all of the provisions of
this Agreement, but rather this Agreement shall be reformed and construed,
insofar as the laws of that state or jurisdiction are concerned, as not
containing the provision or provisions, but only to the extent that they are
contravening or are invalid under the laws of that state or jurisdiction, and
the rights and obligations created hereby shall be reformed and construed and
enforced accordingly.     11.2.   Modification and Waiver of Breach.         No
waiver or modification of this Agreement shall be binding unless it is in
writing sighed by the parties hereto. No waiver of a breach hereof shall be
deemed to constitute a waiver of a future breach, whether of a similar or
dissimilar nature

-13-



--------------------------------------------------------------------------------



 



  11.3.   Assignment         The rights and obligations of Employer under this
Agreement may, without the consent of Employee, be assigned by Employer, in its
sole discretion, to any subsidiary, venture or affiliate of Employer.     11.4.
  Notices.         Except as otherwise required by law, any notice, consent,
request, instruction, approval and other communication provided for herein
(other than routine correspondence in the ordinary course of business) shall be
in writing and shall be deemed validly given, made or served:

  (a)   on the date on which it is delivered personally with receipt
acknowledged,     (b)   five (5) business days after it shall have been sent by
registered or certified mail (receipt requested and postage prepaid),     (c)  
one (1) business day after it is sent by overnight courier (charges prepaid;
confirmation of receipt documented), or     (d)   on the same business day when
sent before 5:00 p.m., recipient’s time, and on the next business day when sent
after 5:00 p.m., recipient’s time, by telephone facsimile transmission, provided
that the sender receives electronic confirmation that the document has been
received by the recipient’s facsimile transmission equipment.

    Notices to Employer shall be addressed as follows:

T-3 Energy Services, Inc.
7135 Ardmore
Houston, Texas 77054
Attention: General Counsel
Phone: 713-996-4136
Fax: 713-996-4123

    Notices to Employee shall be addressed as follows:

To the current residential address or fax number of Employee, as indicated in
the Human Resources Department files kept by Employer or its designee.

    Either Party shall also be entitled to from time to time provide any other
address for notices to be received under this Agreement.   11.5.   Counterparts.
      This Agreement may be executed in several counterparts and all such
executed counterparts shall constitute a single agreement, binding on all

-14-



--------------------------------------------------------------------------------



 



    parties and their successors and permitted assigns, notwithstanding that not
all parties may be signatories to the original or to the same counterpart. Each
counterpart signature page so executed may be attached to another counterpart of
this Agreement and such counterparts, when so attached, shall constitute a
single agreement. Delivery of an executed counterpart of a signature page of
this Agreement by telephonic facsimile transmission shall be as effective as
delivery of a manually executed original counterpart of this Agreement.
  11.6.   Construction of Agreement.       This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Texas without regard
to any principles of conflicts of law which would require the application of the
law of another jurisdiction.   11.7.   Merger; Complete Agreement.       This
Agreement and any other documents executed contemporaneously herewith, contain
the entire agreement between the parties with respect to the transactions
contemplated by this Agreement and supersedes all previous oral and written and
all contemporaneous oral negotiations or commitments and other understandings.  
11.8.   Non-Transferability of Employee’s Interest.       None of the rights of
Employee to receive any form of compensation payable pursuant to this Agreement
shall be assignable or otherwise transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Employee. Any other attempted assignment, transfer, conveyance, or other
disposition of any interest in the rights of Employee to receive any form of
compensation to be made by Employer pursuant to this Agreement shall be void.  
11.9   Key Man Insurance.       Employee recognizes and acknowledges that
Employer or its affiliates may (but shall not be obligated to) seek and purchase
one or more policies providing key man life insurance with respect to Employee,
the proceeds of which would be payable to Employer or such affiliate. Employee
hereby consents to Employer’s or its affiliate’s seeking and purchasing such
insurance and will provide such information, undergo such medical examinations,
execute such documents, and otherwise take any and all actions necessary or
desirable in order for Employer or its affiliates to seek, purchase and maintain
in full force and effect such policy or policies.   11.10.   Legal Fees.      
If any legal action, arbitration or other proceeding is brought for the
enforcement of this Agreement, or because of any alleged dispute, breach,
default or misrepresentation in connection with this Agreement,

-15-



--------------------------------------------------------------------------------



 



    the successful or prevailing party shall be entitled to recover such
reasonable attorneys’ fees and other costs it incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.
  11.11.   Submission to Jurisdiction.       Each party irrevocably consents
that any legal action or proceeding against it or any of its property with
respect to this agreement or any other agreement executed in connection herewith
may be brought in any State or Federal court in Harris County, Texas and by the
execution and delivery of this Agreement each party accepts with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.

11.12.   Arbitration.       Any controversy, dispute, or claim arising out of,
in connection with, or in relation to, the interpretation, performance or breach
of this Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of Employer or Employee be
solely and finally settled by arbitration conducted in Houston, Texas, by and in
accordance with the existing rules for commercial arbitration of the American
Arbitration Association (“AAA”), or any successor organization. Judgment upon
any award rendered by the arbitrator may be entered by the State or Federal
Court having jurisdiction thereof. Any of the parties may demand arbitration by
written notice to the other and to the AAA (“Demand for Arbitration”). Any
Demand for Arbitration pursuant to this section shall be made within 180 days
from the date that the dispute upon which the demand is based arose. The parties
intend that this agreement to arbitrate be valid, enforceable and irrevocable.

The Parties have executed this Agreement effective as of the date first set
forth above with the intent to be legally bound by this Agreement.



          EMPLOYER
 
T-3 Energy Services, Inc.
      By:           Name:           Title:          

          EMPLOYEE
 
Gus D. Halas
              Signature               Print Name        



                                   

-16-